Citation Nr: 0334893	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  00-17 304	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and S.S.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1966 to March 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified at a hearing at 
the RO before the undersigned in March 2001; a transcript of 
that hearing is associated with the claims file.  When the 
case was before the Board in May 2001, it was remanded to the 
RO for further action.  The case was returned to the Board in 
May 2002.

The Board notes that in written argument submitted in May 
2002, the veteran's representative referenced the veteran's 
back disability.  It is not clear whether the representative 
intended to express disagreement with a March 2002 rating 
decision granting an increased evaluation of 20 percent for 
the veteran's back disability.  Therefore, the RO should seek 
clarification from the representative and respond 
appropriately to any clarification provided.


REMAND

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claim.

In July 2001, the RO sent the veteran a letter in which it 
attempted to provide the notice required under 38 U.S.C.A. 
§ 5103(a).  However, this letter advised the veteran that he 
was to send the requested information and evidence within 
60 days of the date of the letter.  Although the time limit 
for the submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

The Board also notes that the veteran has not been afforded a 
VA examination for compensation purposes since January 2002.  
Since then and since the RO's most recent consideration of 
his claim, the veteran has submitted an August 2003 statement 
from the Vet Center suggesting that his psychiatric 
disability has increased in severity.

The Board further notes that in written argument submitted in 
May 2002, the veteran's representative raised the issue of 
whether new and material evidence has been submitted to 
reopen a claim for secondary service connection for alcohol 
dependence.  This issue should be addressed by the RO before 
the Board decides the issue on appeal.

Moreover, in May 2002, the representative submitted a notice 
of disagreement with a March 2002 rating decision denying 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The RO has annotated this record to indicate that the matter 
is being addressed in a temporary file; the record before the 
Board does not indicate whether the veteran has been provided 
the required statement of the case in response to the notice 
of disagreement.  In any event, this matter should be 
addressed by the RO before the Board decides the issue on 
appeal.   

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) in response to the claim for an 
increased rating for PTSD, the issue of 
whether new and material evidence has 
been presented to reopen a claim for 
service connection for alcohol 
dependence, and the claim for a TDIU.  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  In any case, the RO should 
ensure that records of relevant 
psychiatric treatment from VA facilities 
since June 2001 are associated with the 
claims file.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

3.  After the above has been 
accomplished, the RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination to 
determine the current degree of severity 
of his PTSD.  The claims file, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  The examiner should identify 
the nature, frequency and severity of all 
current manifestations of PTSD.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  The examiner is 
requested to provide an opinion 
concerning the overall degree of social 
and industrial impairment resulting from 
the veteran's service-connected PTSD, to 
include whether it renders the veteran 
unemployable.  The rationale for all 
opinions expressed must be provided.

4.  Then, the RO should undertake any 
other development it determines to be 
indicated.

5.  The RO should then adjudicate the 
issue of whether new and material 
evidence has been presented to reopen the 
claim for secondary service connection 
for alcohol dependence and inform the 
veteran of his appellate rights with 
respect to this decision..  

6.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative and afford 
them the requisite opportunity to 
respond.

7.  If it has not been rendered moot, the 
RO should also readjudicate the claim for 
a TDIU.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue a statement of the 
case to the veteran and his 
representative and inform them of the 
requirements to perfect an appeal with 
respect to this matter.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  All issues properly in appellate status should be 
returned to the Board at the same time.  No action is 
required on the part of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


